Citation Nr: 0713811	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  05-06 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance of another person or on being 
housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1950 to January 
1953.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In his February 2005 substantive appeal, the veteran 
requested a hearing at the local RO before a Board member.  
In March 2005, he withdrew his request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

The veteran claims that his service-connected left knee 
arthritis results in the need for regular aid and attendance.  
Evidence submitted by Enrique Ramos, M.D., a private 
physician, indicates that the veteran suffers from a number 
of nonservice-connected disabilities, including diabetes, 
chronic obstructive pulmonary disease, cardiomyopathy, 
obesity, chronic cellulitis of the lower extremities, and 
right leg arthritis; as well as his service connected 
disability - arthritis of the left knee.  In ascribing 
various conditions to these multiple medical conditions, the 
physician indicated, in a May 2003 VA Form 21-2680 
Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance, that the veteran requires 
assistance to dress, to get in and out of a wheelchair, and 
in bathroom activities.  In a September 2003 VA Form 21-2680, 
this physician stated that the veteran could not safely 
remain at home without a home aide.  In both examination 
forms, Dr. Ramos indicated that the veteran required the 
daily personal health care services of a skilled provider 
without which he would require hospital, nursing home, or 
other institutional care.

These forms contain vague language for some of the 
assertions.  Nor does the claims file contain any treatment 
records for treatment of the veteran by Dr. Ramos.  More 
significantly, these forms, as well as additional July 2003 
and March 2004 statements from this physician, attribute the 
veteran's physical condition to a number of disabilities, 
only one of which, arthritis of the left knee, is service 
connected.  The Board is not competent to supplement the 
record with unsubstantiated medical conclusions as to whether 
the veteran indeed requires the aid and attendance of another 
person, or, if he does, whether such requirement is due to 
his service connected left  knee arthritis or hearing loss, 
rather than his non-service connected disabilities.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, 
a medical examination and opinion is necessary in order to 
make a decision on this claim.  Cf. 38 C.F.R. § 4.1.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any 
records of medical treatment of the 
veteran by Dr. Ramos.  

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, the 
appellant should be afforded a VA aid and 
attendance examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  

The examiner must state whether the 
veteran' service connected disabilities of 
left knee arthritis and bilateral hearing 
loss (a) render him unable to dress or 
undress himself, keep himself ordinarily 
clean and presentable, feed himself 
through  loss of coordination of upper 
extremities or through extreme weakness, 
or attend to the wants of nature; (b) 
require the frequent need of adjustment of 
any special prosthetic or orthopedic 
appliances which cannot be done without 
aid; (c) produce such incapacity, physical 
or mental, that he requires care or 
assistance on a regular basis to protect 
him from hazards or dangers incident to 
his daily environment; and (d) whether 
they render him 'bedridden' (defined as 
that  condition which, through its 
essential character, actually requires 
that he remain in bed).  

The examiner must also render an opinion 
as to whether the veteran's service 
connected disabilities render him 
helpless, or so nearly helpless, as to 
require the regular (but not constant) aid 
and attendance of another person.

All conclusions must be explained in 
detail, and the evidence relied upon for 
the conclusions must be identified.

3. Finally, readjudicate the appellant's 
claim, with consideration of all 
applicable laws and regulations and any 
evidence obtained as a result of this 
remand.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 


